Citation Nr: 1110594	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD), from October 6, 2005 to November 23, 2008; and higher than 30 percent since November 24, 2008.

2.  Entitlement to service connection for left shoulder rotator cuff tear.

3.  Entitlement to service connection for bilateral chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1990 to May 1991, and from March 1999 to October 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted the Veteran's claim for service connection for PTSD and assigned an initial 10 percent rating, retroactively effective from October 6, 2005, the day after separation.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

And in a January 2009 rating decision and supplemental statement of the case (SSOC), the RO granted service connection for depression, incorporating this disability as part of the service-connected PTSD; and increased the rating for the Veteran's PTSD from 10 to 30 percent, but only retroactively effective from November 24, 2008, the date of a VA compensation examination.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The issue of left shoulder and bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, from October 6, 2005 to November 23, 2008, the Veteran's PTSD with depressive disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but no greater.

2.  Since November 24, 2008, the Veteran's PTSD with depressive disorder is not productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  From October 6, 2005 to November 23, 2008, the criteria are met for a higher initial rating of 30 percent, but no greater, for PTSD with depressive disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Codes 9434-9411 (2010).  

2.  Since November 24, 2008, the criteria are not met for a disability rating higher than 30 percent for PTSD with depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Codes 9434-9411 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2005 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  



II.  Analysis

The Veteran currently receives staged ratings for his service-connected PTSD with depressive disorder, of 10 percent prior to November 24, 2008, and higher than 30 percent since then.  The Veteran asserts his acquired psychiatric disorder is more severe than has been rated, for the entire period of the appeal.  His acquired psychiatric disorder is rated under DC 9434-9411, for PTSD with depressive disorder.

Since the Veteran's claim arises from his disagreement with the initial rating assigned following a grant of service connection, the Board finds that some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In this case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by VA's Schedule for Rating Disabilities, a 10 percent disability rating is assigned if the disorder causes occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

An even higher 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether the Veteran has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board has also noted various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of the individual is.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

A score of 71-80 represents "symptoms[, if] . . . present, . . . . are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social occupational, or school functioning (e.g., temporarily falling behind in schoolwork)."  Id.


A.  Entitlement to an Initial Rating Higher than 10 Percent for PTSD

The evidence of record does not support assigning an initial rating higher than 10 percent.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's personal statements, hearing testimony, service treatment records (STRs), VA treatment records, and the report of the October 2005 VA psychiatric compensation examination afforded him.  

A June 2005 medical evaluation board found the Veteran suffers from PTSD with narcissistic traits, and assessed a GAF score of 62, indicative of only mild symptomatology.  See DSM-IV at 46-47; see also 38 C.F.R. § 4.130.  

At an October 2005 VA psychiatric examination, the Veteran reported being married to the same woman for the past 17 years, having three sons, and visits friends.  He did indicative some social avoidance, complaining of avoiding "people who say something negative toward me."  At this examination, the Veteran was dressed casually; generally cooperative, but evasive on some issues, such as his sleep pattern; sometimes indirect; fully oriented; no short or long term memory impairment, despite prior complaints; no cognitive function deficits; no indication of nightmares and/or flashbacks.  The examiner declined to offer any Axis I diagnosis, instead stating that "this examiner finds no evidence of psychopathology other than some personality traits."  The examiner likewise failed to provide any GAF score assignment.

On the other hand, an April 2006 VA mental health treatment consultation did diagnose the Veteran with Axis I diagnoses of depression and report of PTSD.  He was also assigned a relatively low GAF of 50, and noted to have moderate to severe stressors.  The treatment record noted the Veteran has a 15 year old nephew with whom he is irritated most of the time.  He also had poor sleep; poor attention span; poor concentration; is angry most of the time.  He also complained of crying frequently over "a lot of stress of what I saw."  In that regard, the Veteran reported that he saw much death, dying, and wounded as an Army medic in Iraq.  

Subsequent VA treatment notes during this period confirmed the Veteran was diagnosed with PTSD.  It appeared his only employment was undertaking foster care of several teenagers.  There were no other GAF scores to review during this period.  

Although there is mixed objective evidence during this initial period, it appears the Veteran exhibited several of the symptoms indicative of a higher initial 30 percent rating.  These included depressed mood, anxiety, poor sleep, and anger symptomatology.  And his general lack of employment during this period suggests at least some occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  And the April 2006 VA treating provider assigned a relatively low GAF score of 50, indicative of m]oderate symptoms or moderate difficulty in social and occupational functioning.  See DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

Certainly, the October 2005 VA examiner's findings do not support the existence of any acquired psychiatric disorder on Axis I.  However, VA treating providers thereafter ascertained the existence of the Veteran's PTSD, with depressive symptoms.  

Resolving any doubt in favor of the Veteran, the Veteran exhibits the type, frequency and severity of symptoms required for a higher initial rating of 30 percent.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  Consequently, his psychiatric symptoms and level of occupational and social impairment are more than adequately contemplated by the 30 percent rating now assigned.  38 C.F.R. § 4.1.  

However, there is simply no evidence that the Veteran's PTSD with depressive disorder is so severe during this period as to warrant a higher rating of 50 percent or more.  Absent evidence of more symptoms indicating a higher severity of psychiatric dysfunction, the Board finds the evidence is against a disability rating greater than 30 percent for his PTSD.  38 C.F.R. § 4.3.  

B.  Entitlement to a Rating Higher than 30 Percent for PTSD, 
since November 24, 2008

The evidence of record does not support assigning a rating higher than 30 percent.  38 C.F.R. § 4.7.  In making this determination, the Board has reviewed the Veteran's personal statements, hearing testimony, VA treatment records, and the report of the VA psychiatric compensation examinations afforded him on November 24, 2008.  

The most probative evidence of record during this period is the report of the VA compensation examination on November 24, 2008.  At this examination, the Veteran reported he was currently unemployed, but was looking for work at that time.  He had recently had employment from taking care of foster children in his home, but the arrangement terminated after a conflict with a caseworker.  He reported spending some time with his family.  On objective examination, he showed some deficits in working and long-term memory, attention and focus.  Notably, he also complained of chronic anxiety and depression, with persistent symptoms.  The examiner commented that his social functioning is grossly intact but he can be somewhat isolative.

The examiner diagnosed the Veteran with Axis I PTSD, as well as depressive disorder, secondary to the Veteran's service-connected PTSD.  The examiner additionally diagnosed a cognitive disorder, but could not link it to his military service without speculation.  The examiner proceeded to assign a GAF score of 55, which is indicative of moderate symptomatology and impairment.  The examiner remarked that "there is occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning with regard to routine behavior, self-care and normal conversation."  Importantly, the examiner ascribed the Veteran's symptomatology to the rating criteria appropriate for a 30 percent rating, almost verbatim.  Thus, the findings of the November 2008 VA examination report provides highly probative evidence against the possibility of a higher rating than 30 percent.  

Indeed, a review of the objective findings in the medical records during this period reveals no occupational and social impairment (i.e., employable from a mental health perspective) with reduced reliability and productivity, as required for a higher 50 percent rating.  

Also, during this period, the Veteran appeared to have begun work as a correctional officer and simultaneously started schooling in pursuit of a nursing degree.  In support of his claim, the Veteran submitted an employee performance document from the Department of Corrections, dated in February 2010.  However, this document only states the Veteran is failing to meet the work schedule, due to the Veteran's attendance of school outside of work, causing him to sometimes become too tired to work.  The document, however, nowhere mentions any work impairment due to PTSD or other psychiatric symptomatology.

Moreover, subsequent to the examination, the VA treatment records all noted higher GAF scores of 75 in January, March and June 2009, and 65 in October 2009.  These scores represent, at the worst, only mild symptomatology for his acquired psychiatric disorder, which fails to warrant a higher 50 percent rating.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.  

Overall, the Veteran does not exhibit the type, frequency and severity of symptoms required for a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels).  Consequently, his psychiatric symptoms and level of occupational and social impairment are more than adequately contemplated by the 30 percent rating already assigned.  38 C.F.R. § 4.1.  Absent evidence of more symptoms indicating a higher severity of psychiatric dysfunction, the Board finds the evidence is against a disability rating greater than 30 percent for his PTSD.  38 C.F.R. § 4.3.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as anxiety, depression and memory difficulties.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layman, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his service-connected acquired psychiatric disorder, including PTSD and depressive disorder.  Rather, this of necessity, requires appropriate medical findings regarding the extent and nature of his PTSD with depressive disorder.  Despite his military occupational specialty (MOS) experience as an Army medic, nonetheless, there is no evidence that he possessed the specialized medical knowledge necessary to assess the severity of psychiatric disorders, in particular.  

Indeed, where, as here, there is such a marked contrast between his reported symptomatology and the objective clinical findings, the Board must determine which is more probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  And the Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  The Board bases this determination partly on the notion that, if in fact his symptoms were as severe as alleged, including insofar as their frequency and duration, they would have been evident when examined, but they were not - certainly not to the level required for even higher ratings.  

Since the Veteran's PTSD with depressive disorder has never been more disabling than his 30 percent rating, at any time since the effective date of service connection, the Board cannot further "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

As the preponderance of the evidence is against the Veteran's claim for a yet higher disability rating for his PTSD, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's PTSD with depressive disorder has markedly interfered with his ability to work, meaning above and beyond that contemplated by his 30 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disability by the regular rating schedule.  His evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Resolving any doubt in favor of the Veteran, from October 6, 2005 to November 23, 2008, a higher initial disability rating of 30 percent for PTSD with depressive disorder, is granted, subject to the laws and regulations governing the payment of VA compensation.

Since November 24, 2008, the claim for a disability rating higher than 30 percent is denied.



REMAND

Before addressing the remaining claims on appeal, the Board finds that additional development is required.  

It is necessary to obtain a VA compensation examination and opinion regarding the nature and etiology of his claimed left shoulder and bilateral knee disorders.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Veteran testified at the April 2010 Travel Board hearing that he injured his left shoulder running up and down sand dunes, with heavy medical bags, apparently while serving in Iraq.  See personal hearing transcript, at 4.  Concerning his claimed bilateral knee disorder, he testified that he sustained trauma to the knees from running and carrying soldiers as an Army medic during service.  Id., at 11.  He asserts that one time while rescuing a soldier from a ravine, he felt his knees pop, more on the left knee than the right knee.  Id., at 11-12.

The October 2005 VA examination diagnosed the Veteran with bilateral knee retropatellar pain syndrome and left shoulder rotator cuff tear, possibly based on the Veteran's reports of pain, since X-rays at this examination revealed no clinical abnormalities.  Additionally, in September 2007, a VA treatment record diagnosed the Veteran with left shoulder impingement syndrome v. partial rotator cuff tear.

The service treatment records (STRs) reasonably corroborate the Veteran's account of an injury to the left shoulder and knees during service.  In November 2004, the Veteran was diagnosed with left rotator cuff tear, and was receiving physical therapy for that condition, despite an X-ray showing a normal shoulder.  Also, a March 2005 in-service physical examination provided a diagnosis of left shoulder recurrent tendinitis.  And the March 2005 examination report also diagnosed the Veteran with recurrent knee popping, lending credence to his assertions of knee popping and pain beginning in service.

The Veteran's testimony that he has had pain symptoms in his left shoulder and both knees, beginning in service, meets the low threshold for the third element.  With respect to the third McLendon factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with active service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from any current left shoulder and bilateral knee disability that is respectively etiologically related to his periods of active duty.

Consequently, the exact nature and etiology of the Veteran's claimed left shoulder and bilateral knee disorders remain unclear.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left shoulder rotator cuff tear and bilateral chondromalacia patella.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

Based upon a comprehensive review of the claims file and objective clinical evaluation, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left shoulder and bilateral knee disability, respectively, dates back to or is related to the Veteran's military service.  In making this important determination, the examiner is particularly requested to consider the relevant complaints the Veteran had while in service and the pertinent diagnoses.

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable to the claim.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.	Then readjudicate the claims in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


